DETAILED CORRESPONDENCE
	Claims 1-10 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file  
Notice of Allowable Subject Matter
Claims 3-6 are now found free of the prior art for reasons advanced by Applicant regarding a lack of motivation to modify the alcoholic beverage of Sfat or the perfume of Oud by incorporating pyruvic acid, due to the sour acetic aroma imparted to a composition by pyruvic acid.
Status of the Rejections
The claim objections are withdrawn in view of the amendment, but a new objection is applied as detailed below.
The 35 USC 112(a) rejection is withdrawn in view of the amendment.
The 35 USC 112(b) rejection is withdrawn in view of the cancellation of claim 13.  
The 103 rejections are withdrawn with respect to claims 3-6 in view of Applicant’s arguments, and maintained with respect to the remaining claims.  
The double patenting rejection is maintained.
Claim Objections
Claims 3-6 are objected to as being dependent from a rejected claim, but would be in condition for allowance if rewritten in independent form and incorporating all of the limitations of their base claim and any intervening claims.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, and 9-10 are rejected under 35 U.S.C. 103 as unpatentable over Hu et al. (US Pat. Pub. 2011/0144142)(of record).
As to claims 1-2, 7-8, and 9-10, Hu discloses a method of formulating a composition for reducing hair loss and facilitating hair growth upon application (a “body care product” and “cosmetic product” of claims 1-2), the method comprising combining using conventional mixing technology the ingredients forming the composition, which includes an alpha-keto 2-oxo acid (an “α-oxocarboxylic acid” of claims 1-2) such as α-ketoglutaric acid or pyruvic acid (i.e., specific α-oxocarboxylic acids recited by claim 8)(paragraphs 9-13, 48-51, and 92).  
Regarding claim 7, Hu discloses specific embodiments wherein the α-oxocarboxylic acid is pyruvic acid and is added in the amount of 7%, which is within the range recited by the claim (see Treatment Formulations 1-6 in the table at the top of page 7).  
As to claims 1-2, 7-8, and 9-10, Hu does not further expressly disclose that the α-oxocarboxylic acid is added to the formulated body care product or cosmetic product, as opposed to being mixed simultaneously with the other ingredients of the product to form the product, or that a first POV level is reduced to a pre-determined second lower level (claims 1-2) that is sufficient to reduce skin irritation as recited by claim 2.  
As to claims 1-2 7-8, and 9-10, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method of Hu by formulating the cosmetic or body care product with the other ingredients prior to mixing in the α-oxocarboxylic acid, because a change in the sequence of adding ingredients in a process claim is prima facie obvious in the absence Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). The method will result in the acid being present for a sufficient time to result at some point in time in the reduction of the peroxide value from a first level to a second level, including the levels recited by claims 9-10, and reduce skin irritation upon application as recited by claim 2, since the method comprises the same step of adding the same ingredients in the same amount to the same composition and the acid is left permanently in the composition.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Response to Applicant’s Arguments
Applicant argues that Hu is entirely silent regarding peroxide value or reducing peroxide value through addition of the recited acids, while the present claims require 
In response, the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.). 
“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd.  Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”). 
	Here, Hu as modified in the rejection discloses a method comprising incorporating an acid of the claims into a body care product, which will result in the reduction of the POV content from a first level to a second level as recited by the claims.  The reduction of the POV content is merely a latent advantage that flows naturally from following the suggestion of the prior art.  The fact that the Hu method incorporates the acid in order to achieve an alternative result does not patentably distinguish the claims, because the result recited by the claims is present in the Hu method even though Hu does not expressly recognize said result.  A method comprising steps that are found in the prior art does not become non-obvious simply because the mental intent of the individual performing the method is different than the mental intent of the present inventors when performing the method.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,456,339, and in view of Hu et al. (US Pat. Pub. 2011/0144142) where indicated below. 
The teachings of the secondary reference are relied upon as discussed above.
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite a method for reducing peroxide value of the same materials recited by the present claims by adding an alpha oxocarboxylic acid, with mixing for a time sufficient to reduce the POV level, and removing the alpha oxocarboxylic acid, such as by a liquid liquid extraction, and further comprising treating the material.  
Although the issued claim do not recite the specific acids of claim 8, nor their concentration (claim 7), nor the timing of the treatment step (claims 3-6), it would have been prima facie obvious to select the claimed acids in light of Hu’s teaching of ketoglutaric acid or pyruvic acid as examples of suitable alpha oxocarboxylic acids for incorporation into a body care composition, and to select the claimed concentration of acids because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and further to select the Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).
Response to Applicant’s Arguments
Applicant has not submitted any substantive arguments against the rejection, which is therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 /Patricia Duffy/Primary Examiner, Art Unit 1645